Citation Nr: 1639336	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected residuals of cellulitis, right foot 2nd toe effective December 4, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Chicago, Illinois has since obtained jurisdiction of the case.

The Board remanded the case for further development in November 2012.  The case has returned to the Board for appellate review.

During the pendency of the appeal, in a March 2013 rating decision, the RO increased the evaluation for the Veteran's service-connected residual cellulitis, right foot 2nd toe to 20 percent effective from December 4, 2012.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board notes that the Veteran testified at a video conference hearing before a Veterans Law Judge in June 2012.  A transcript of that hearing has been associated with the claims file.  The Board no longer employs the Veterans Law Judge who conducted the June 2012 hearing.  In June 2016, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  On June 27, 2016, the Veteran responded that he did not wish to appear at another Board hearing.

The record provided to the Board includes the Veteran's Virtual VA, VBMS folder, as well as a paper file.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran has requested a withdrawal of this appeal.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of an appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  An appellant or an appellant's authorized representative may withdraw an appeal.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c). 

In the present case, in an August 2016 statement, the Veteran indicated that he was satisfied with the March 2013 rating decision that increased the Veteran's service-connected residual cellulitis, right foot 2nd toe from a 0 percent evaluation to a 20 percent evaluation, effective December 4, 2012, and that he intended to withdraw his appeal.  Additionally, the Veteran's representative filed a Motion to Withdraw the Appeal in September 2016.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the claim is dismissed.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


